In an action, inter alia, to recover damages for medical malpractice, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated February 15, 2000, as denied that branch of his motion which was to dismiss the plaintiff’s cause of action sounding in medical malpractice to the extent it was based on treatment rendered before March 28, 1996, on the ground that it was barred by the Statute of Limitations.
*497Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly determined that the issue of whether the defendant’s treatment of the plaintiff on March 28, 1996, constituted part of a continuous course of treatment could not be resolved on the record. Accordingly, that branch of the defendant’s motion which was to dismiss the cause of action sounding in medical malpractice to the extent it was based on treatment before March 28, 1996, was properly denied (see, Bidetti v Salter, 108 AD2d 890; see also, Neureuther v Calabrese, 195 AD2d 1035; Siegel v Wank, 183 AD2d 158). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.